—Appeal from a decision of the Workers’ Compensation Board, filed April 9, 1993.
We affirm. Claimant did not appeal from the Board’s substantive decision finding no causal relationship for a claimed neck injury but instead chose to appeal only from the decision *934denying reconsideration of that determination. It is well settled that the Board’s decision to deny an application for reconsideration may not be disturbed unless it was arbitrary and capricious or an abuse of discretion. Here, we find no evidence that the Board’s decision is irrational, especially in the absence of any showing that there are additional facts or new information which were previously unavailable for the Board’s consideration.
Cardona, P. J., Mikoll, Crew III, Weiss and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.